Case 1:17-cv-04275-RPK-RML Document 274-22 Filed 07/01/20 Page 1 of 1 PageID #: 7985

                           Allstate Insurance Co., et al v. Avetisyan, et al.
                           Exhibit 19 - Common Law Claims for Relief

   Claim for Relief                           Defendants                               Claim
Fourteen              Matlyuk, Almatcare Medical Supply                         Common Law Fraud
Fifteen               Matlyuk, Almatcare Medical Supply                         Unjust Enrichment
Twenty-Two            Avetisyan, AVA Custom Supply                              Common Law Fraud
Twenty-Three          Avetisyan, AVA Custom Supply                              Unjust Enrichment
Thirty                Miller, Daily Medical                                     Common Law Fraud
Thirty-One            Miller, Daily Medical                                     Unjust Enrichment




                                                 1 of 1                                     Exhibit 19
